Citation Nr: 0113053	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Armed 
Forces in the Far East (USAFFE) from October 1941 to March 
1946.  He was confined as a prisoner of war (POW) by the 
Japanese from April to August 1942.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Manila, the Republic of the Philippines, which denied the 
veteran's claim of entitlement to service connection for 
heart disease, degenerative arthritis of the lumbar spine, 
and bilateral degenerative arthritis of the knees, and which 
found that the veteran had not submitted new and material 
evidence to warrant reopening his claim of entitlement to 
service connection for helminthiasis and senile cataracts.  
In April 2000 the veteran filed a timely notice of 
disagreement only as to his claim of entitlement to service 
connection for heart disease.  In June 2000, the RO issued a 
statement of the case (SOC) on that issue.  Therefore, the 
other issues addressed in the RO's rating decision are not 
before the Board and will be discussed no further herein.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  


FINDING OF FACT

The competent medical evidence of record contains no current 
diagnosis of heart disease or disability due to any incident 
or event of active military service.  

CONCLUSION OF LAW

The veteran has no current heart disease or disability, which 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he currently has a heart disease as 
a result of his service in the USAFFE.  More specifically, he 
contends that such disability is a result of his POW 
experience.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet.App. 503, 505 (1992).

That a disease or injury occurred in service alone is not 
enough; there must be current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(e) (2000).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert.  

Factual Background

Service medical records do not indicate complaints of or 
treatment for any heart abnormality in service.  In September 
1942, one month after his release from confinement as a POW, 
the veteran presented with complaints of being sick for three 
months.  At that time his heart was noted as sounding strong 
and regular.  The veteran was afforded a discharge 
examination in March 1946, at which time his cardiovascular 
system was noted as normal.  In fact, X-rays were reported to 
show a "healthy chest."  

In August 1962 the veteran filed a claim with the then 
Veterans Administration (now Department of Veterans Affairs) 
seeking benefits for various disabilities, but did not claim 
to suffer from any heart disorder.  

The veteran was hospitalized three times at a private medical 
facility from March 1972 to October 1974, for pulmonary 
tuberculosis.  He was initially hospitalized from March to 
April 1972, with complaints of body weakness and a chronic 
cough.  Clinical evaluation revealed his heart to be normal, 
with no murmurs.  He was hospitalized again from March to 
April 1973, at which time he presented with complaints of a 
productive cough and chest and back pains.  While examination 
revealed slight diminution of breath sounds over both apices 
of the lungs, the veteran's heart was unremarkable, with a 
regular rate and rhythm.  The veteran was hospitalized again 
from October to December 1973, and from March to April 1974.  
Physical examination revealed a palpable point of maximal 
impulse, with a regular sinus rhythm and no murmurs.  The 
veteran's final period of hospitalization was from September 
to October 1974.  While his heart rate was slightly 
tachycardic, his rhythms were normal; his diagnosis of 
pulmonary tuberculosis continued.  

In April 1985 the veteran was afforded a VA examination.  An 
electrocardiogram (EKG) was performed; the results were 
within normal limits.  

The veteran was provided another VA examination in April 
1999, at which he presented with complaints of fatigability, 
shortness of breath associated with walking more than 100 
meters, and dizziness associated with sudden changes in his 
body position.  According to the veteran, he was still able 
to work in his garden, cook, and "tidy his bed."  He denied 
any episodes of angina or orthopnea.  The veteran also denied 
taking any medications.  Another EKG was performed, the 
results of which were, again, normal.  Although an apical 
beat was not palpable, his heart had a normal rhythm, and 
there was no murmur.  



Analysis

Preliminary matter - duty to assist

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal.  The veteran has not 
indicated that additional evidence exists, and the record 
does not contain any references that would lead the Board to 
conclude that any other pertinent evidence need be obtained.  
Moreover, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  In 
fact, the veteran requested and was afforded an opportunity 
to appear before a regional Hearing Officer in February 2001; 
he failed to appear.  We further observe that the veteran was 
apprised, in both the rating decision on appeal and in the 
SOC provided to him by the RO, of the type of evidence he 
would need to submit to substantiate his claim.  Moreover, 
both the recent and earlier medical records in the claims 
file fully document the issue before us.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issue which we are resolving today 
(another issue is being remanded, below).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Discussion

Service medical records do not indicate any complaints of, 
treatment for, or diagnosis of a heart condition or any 
symptoms thereof.  In fact, the competent evidence of record 
indicates that, at the time of his discharge, X-ray results 
indicated that the veteran had a "healthy chest."  

Years later, the veteran made no claim of a heart condition 
when he filed for VA compensation in 1962.  

Even though the veteran complained of chest pains from 1972 
to 1974, no examining physician attributed such symptoms to a 
heart disorder.  In fact, the veteran was diagnosed with 
pulmonary tuberculosis, and the results of all examinations 
of his heart continued to be within normal limits.  He had a 
regular heart rate and rhythm, with a palpable impulse and no 
murmurs.  

An EKG was conducted in conjunction with the veteran's 1985 
VA examination, and again the results were within normal 
limits.  

When the veteran presented for his VA examination in 1999, he 
indicated that he continued to garden, cook, and "tidy his 
bed."  He denied any angina or orthopnea.  Physical 
examination revealed a regular heart rhythm and rate, and EKG 
results continued to be within normal limits.  

The veteran was not diagnosed with heart disease or any other 
heart condition while in service or within an applicable 
presumptive period thereafter.  Furthermore, the competent 
evidence of record does not indicate that any such disease or 
condition was incurred in service or as a result of his POW 
experience.  38 C.F.R. §§ 3.303, 3.304(e); see Cosman v. 
Principi, 3 Vet.App. 503, 505 (1992).  

Based upon the record on appeal, the veteran does not have a 
current diagnosis of heart disease or any other heart 
abnormality.  Therefore, and in light of the evidence 
discussed above, the Board finds that no disease or 
disability of the heart was incurred in service, as a result 
of the veteran's prisoner of war experience or otherwise.  
See 38 C.F.R. §§ 3.303, 3.304(e); see also Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  


ORDER

Service connection for heart disease is denied.



		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals



 

